Sherwood, Judge,
delivered the opinion of the court.
This was an action brought by Smith against Shore before a Justice of the Peace of Lafayette County. A trial was had resulting in a judgment in favor of the defendant, from which the plaintiff appealed to the Circuit Court of that county, and on motion of the defendant that court dismissed the appeal on the ground, that as the appeal was taken ten days before the first day of the term of the Common Pleas Court of that county, it should have gone to that court, and therefore that the Circuit Court had no jurisdiction.
Although there are in the acts, creating some of the Common Pleas Courts of this State, provisions requiring appeals *274from magistrates to be brought to that court (either Common. Pleas or Circuit Court,) whose term should occur next after the appeal taken, yet an examination of all the Acts, both original or amendatory, in relation to the Lafayette Court of Common' Pleas, does not disclose any requirement of this character, nor is. there anything in the general law on the subject of appeals from Justices of the Peace, which will uphold the ruling made on. defendant’s motion in the court below. .
For these reasons the judgment will be reversed and the-cause remanded.
Judge Adams absent,'the other judges concur